Citation Nr: 1102510	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  09-06 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The Veteran served on active duty from August 1972 to February 
1979, and from August 1980 to March 1993.  He also served in a 
reserve component of the military.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2008 decision by the RO that, in pertinent 
part, denied service connection for hearing loss and tinnitus.


FINDINGS OF FACT

1.  The Veteran has tinnitus and a bilateral hearing disability; 
however, neither condition can be medically attributed to any 
injury, disease, or event during active military service.

2.  Sensorineural hearing loss is not shown to have been 
manifested to a compensable degree during the one-year period 
following the Veteran's separation from active service.


CONCLUSIONS OF LAW

1.  The Veteran's hearing disability is not the result of disease 
or injury incurred in or aggravated by active military service; a 
sensorineural hearing disability may not be presumed to have been 
incurred or aggravated therein.  38 U.S.C.A. §§ 1110, 1131, 1112, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.385 (2010).

2.  The Veteran's tinnitus is not the result of disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to establish service connection for hearing 
loss and tinnitus.  He believes that both conditions can be 
attributed to noise exposure in service.

I.  Preliminary Matters

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)).  The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim. 
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and 
Assistance Requirements and Technical Correction, 73 Fed. Reg. 
23,353 (Apr. 30, 2008) (now codified at 38 C.F.R. § 3.159) 
(removing the prior requirement that VA ask the claimant to 
provide any pertinent evidence in his possession).
 
The United States Court of Appeals for Veterans Claims (Court) 
has held that the notice requirements of the VCAA apply generally 
to all five elements of a service connection claim; namely, (1) 
veteran status, (2) existence of a disability, (3) a connection 
between the veteran's service and the disability, (4) degree of 
disability, and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Ordinarily, notice with 
respect to each of these elements must be provided to the 
claimant prior to the initial unfavorable decision by the agency 
of original jurisdiction.  Id.

In the present case, the Board finds that VA has satisfied its 
duty to notify.  By way of a pre-adjudicatory VCAA notice letter 
sent to the Veteran in June 2007, the RO informed the Veteran of 
the information and evidence required to substantiate his claim 
and of his and VA's respective duties for obtaining the 
information and evidence.  He was also informed of the manner in 
which ratings and effective dates are assigned for awards of 
disability benefits.  No corrective action is necessary.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2010).  This "duty to assist" contemplates that VA will help a 
claimant obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2010).

In the present case, the Board finds that the duty to assist has 
been fulfilled.  The Veteran's service treatment records have 
been obtained, as have records of post-service medical treatment.  
He has not identified and/or provided complete releases for any 
additional evidence that exists and can be procured.  Etiological 
opinions were obtained in January and July 2008.  Inasmuch as the 
examiners examined the Veteran, reviewed the claims file, and 
provided support for their conclusions, the Board finds the 
opinions adequate.  No further development action is required.

II.  The Merits of the Veteran's Appeal

Under applicable law, service connection is generally warranted 
where the evidence of record establishes that a particular injury 
or disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2010).  Generally, in order to prove 
service connection, there must be competent, credible evidence of 
(1) a current disability, (2) in-service incurrence or 
aggravation of an injury or disease, and (3) a nexus, or link, 
between the current disability and the in-service disease or 
injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  However, if 
an organic disease of the nervous system-such as sensorineural 
hearing loss-becomes manifest to a degree of 10 percent or more 
during the one-year period following a veteran's separation from 
active service, the condition may be presumed to have been 
incurred in service, notwithstanding that there is no in-service 
record of the disorder.  38 U.S.C.A. § 1112 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

In the present case, there is no dispute that the Veteran 
currently has the disabilities for which service connection is 
claimed.  The reports of VA examinations conducted in January and 
July 2008 clearly demonstrate that he has a bilateral hearing 
disability inasmuch as the reports show, among other things, that 
his auditory thresholds are greater than 40 decibels at 4000 
Hertz, bilaterally.  See 38 C.F.R. § 3.385 (2010) (indicating 
that, for VA purposes, impaired hearing is considered to be a 
disability if the auditory threshold at 500, 1000, 2000, 3000, 
and/or 4000 Hertz is 40 decibels or greater; or if the auditory 
thresholds for at least three of those frequencies is 26 decibels 
or greater; or if speech recognition scores using the Maryland 
CNC test are less than 94 percent).  The reports also show that 
he has been diagnosed with tinnitus.

It also appears reasonable from the evidence that the Veteran may 
have been exposed to noise during service, given that he worked 
around aircraft.  The RO has essentially conceded as much.  The 
real question here is whether there is a nexus, or link, between 
the Veteran's hearing disability and/or tinnitus and in-service 
exposure to noise.

The evidence pertaining to nexus includes the Veteran's service 
treatment records, which show that he periodically complained of 
being unable to clear his ears after flights, and that he was 
variously diagnosed with allergies, sinusitis, rhinitis, deviated 
nasal septum, and upper respiratory infections.  He was also 
found to have otitis media on a few occasions.

In December 1984, the Veteran complained of a five-day history of 
symptoms of mild cough and dizziness with fullness and some 
ringing in his ears.  Audiometric examination revealed some 
hearing loss on the right, as compared to a recent examination in 
October 1984.  The clinical assessment was that he had viral 
labyrinthinitis and bronchitis.  In January 1985, it was noted 
that his symptoms had resolved.

The Veteran's service records are otherwise negative for any 
complaints, treatment, or diagnoses pertaining to hearing loss or 
tinnitus.  Audiometric examinations in August 1971, September 
1972, April 1973, May 1974, September 1975, September 1976, 
October 1977, October 1978, December 1978, September 1979, 
November 1980, October 1981, October 1982, November 1983, October 
1984, November 1985, November 1986, July 1987, October 1988, 
November 1990, and November 1992 were all within normal limits 
(per 38 C.F.R. § 3.385).

In September 1993, the Veteran filed a claim for VA compensation 
benefits for disabilities of the right knee, right elbow, low 
back, ankle, sinuses, and nasal septum.  He made no mention of 
hearing loss or tinnitus.

VA treatment records, dated in July 2000, show that the Veteran 
was referred for evaluation and treatment of episodic vertigo 
that began in May 2000.  He also reported dyspnea on exertion and 
increased fatigue.  He denied that the episodes were associated 
with tinnitus.  The clinical assessment was that he had vertigo.  

The Veteran again complained of vertigo, together with nausea and 
right ear hearing loss, in September 2000.  He reported a history 
of inner ear infection in 1995 that resolved with antibiotics.  
On examination, he had a wide-based gait, pulled to the right, 
and was unstable and stooped with his head down.  He also had a 
right lateral nystagmus.  An audiometric examination was within 
normal limits, bilaterally.  The clinical assessment was that he 
had vertigo.

A September 2003 VA treatment record shows that the Veteran was 
diagnosed with Meniere's disease.  An October 2007 record shows 
that he reported an increased level of tinnitus in his right ear 
associated with Meniere's disease.  Audiometric examination 
revealed a bilateral mild to moderate high frequency 
sensorineural hearing loss beginning at 3000 Hertz.  A November 
2007 record reflects a diagnostic assessment of sensorineural 
hearing loss and Meniere's disease.

The Veteran was examined for VA compensation purposes in January 
2008.  He reported in-service exposure to noise from jet engines 
and gunfire.  He also reported constant, bilateral tinnitus that 
had been present for five years.  He denied post-service noise 
exposure.  Audiometric testing revealed normal hearing 
sensitivity through 3000 Hertz, sloping to a moderate 
sensorineural hearing loss, bilaterally.  After examining the 
Veteran, and reviewing his claims file, the examiner concluded 
that the Veteran's hearing loss and tinnitus were not 
attributable to service.  The examiner noted that the Veteran had 
normal thresholds throughout the frequency range, bilaterally, at 
the time of his service separation examination, and that no 
significant threshold shifts were present from baseline 
screening.

In a February 2008 statement signed by the Veteran's 
representative, it was noted that the Veteran must have 
misunderstood the examiner when he asked the Veteran about his 
hearing loss and tinnitus.  According to the statement, the 
Veteran thought he told the examiner that he had had hearing loss 
and ringing in the ears ever since service, and that it had 
become worse over the last 5 to 10 years.  A VA treatment record, 
dated the same date, reflects that the Veteran had a history of 
Meniere's disease (vertigo, tinnitus, and hearing loss) dating 
back to early 2000.

The Veteran was scheduled for another VA compensation examination 
in July 2008.  He reported in-service noise exposure from 
aircraft and post-service noise exposure from power tools, 
hunting, and motorcycles.  He also reported constant, bilateral 
tinnitus that had been present for approximately eight years.  He 
informed the examiner that he wore some form of hearing 
protection or headset at all times during service.  Audiometric 
testing revealed high frequency sensorineural hearing loss.  
After examining the Veteran, and reviewing his claims file, the 
examiner concluded that the Veteran's hearing loss and tinnitus 
were not attributable to service.  The examiner noted that the 
Veteran's exposure to high-risk noise in service was 
considerable; that, as a result, he was placed in a hearing 
conservation program and examined throughout his career; that he 
stated that he had worn some form of hearing protection at all 
times during service; and that, while his audiogram reflected a 
noise-induced hearing loss, the loss was more likely than not 
attributable to reported post-service exposures related to 
hunting, power tools, and six to seven years of riding 
motorcycles.  The examiner further noted that the Veteran's 
tinnitus claim was not "time locked" to his military service, 
and could be related to his Meniere's disease.

Following a thorough review of the record in this case, and the 
applicable laws and regulations, the Board finds that the 
preponderance of the evidence is against the Veteran's claims for 
service connection for bilateral hearing loss and tinnitus.  
There is nothing in the record to show that sensorineural hearing 
loss was manifested to a compensable degree during the one-year 
period following his separation from service, and the opinions 
from the two VA examiners-to the effect that it is unlikely that 
the current hearing loss and/or tinnitus is the result of 
military noise exposure-are uncontradicted by other, competent 
medical opinion evidence of record.

Although statements have been submitted on the Veteran's behalf 
to the effect that his hearing loss and tinnitus have been 
present ever since service, those statements are not credible.  
The Veteran's service treatment records show that he complained 
of ringing in his ears on one occasion during service, in 
December 1984, and that audiometric examination at that time 
revealed some hearing loss on the right, as compared to a recent 
examination in October 1984.  The evidence shows, however, that 
those symptoms resolved in January 1985.  His hearing was found 
to be within normal limits on many subsequent in-service 
audiometric examinations, including in November 1992; he did not 
mention tinnitus or hearing loss when he filed his original claim 
for VA compensation benefits in September 1993; his hearing was 
again found to be within normal limits on VA testing in September 
2000; and the available evidence shows that symptoms of Meniere's 
disease (which is manifested by, among other things, hearing loss 
and tinnitus) were not present until after 1999. Consequently, 
the Board finds that the statements by the Veteran regarding the 
onset of his hearing loss and tinnitus have minimal probative 
value.

The Board has considered the applicability of the benefit-of-the-
doubt doctrine.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  However, as 
the greater weight of the competent, credible, and probative 
evidence is unfavorable, that doctrine is not applicable.  The 
appeal must be denied.
 

ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


